Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 and 13-16 in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that this requirement is traversed in that all of the submitted claims are related. All of the claims have the common feature of the face mask recited in either claim 7. This is not found persuasive because the apparatus as claimed can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)). The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second opening described in claim 2 as well as one or more straps coupled to the first and second opening for securing the molded face mask to the user's face describe in claims 3 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the legal phraseology “comprising”.  Correction is required.  See MPEP § 608.01(b).


Applicant is required to update and clarify the status of all related applications noted in the first paragraph of the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling means for coupling the molded face mask to the user’s face in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per paragraph [0006] of the specification, coupling means can comprise a first opening disposed proximate the left side edge and a second opening disposed proximate the right side edge.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. Publication No. (2013/0074845 A1) in view of Roberts U.S. Publication No. (2017/0258151A1).
With respect to claim 1, Smith et al. substantially discloses a molded face mask or support member (204, fig.22) for treating a user's face, the user's face having a nose [0003], the molded face mask comprising: a) a rigid, polypropylene or polyethylene plastic material, for example but without limitation [0283];
i) two opposed, slightly tapered end portions (where elements 254 are located in fig.22); ii) a generally straight lower edge (where 260 is located in fig.10); and iii) an upper edge having a concave portion disposed approximately half-way along a length of the upper edge (where 
Smith et al. substantially discloses the invention as claimed except a rigid, inflexible polycaprolactone body molded to the user's face, the body; Smith et al. however, suggests, the mask is  rigid and formed from, polypropylene or polyethylene plastic material [0283], for example but without limitation, emphasis added [0283].
Roberts however, teaches a facial mask made of polymeric materials from which the films, pliable and rigid or semi-rigid, may be made include cellulose: polyolefins such as polyethylene, including low density polyethylene (LOPE), linear low density polyethylene (LLDPE), and high density polyethylene (HOPE), polypropylene, including oriented polypropylene (OPP), and ethylene-propylene copolymers; polyvinyl chloride; polyamides; polyvinylidene chloride; polystyrene; polyesters, especially the biodegradable polyesters, especially the aliphatic polyesters like polycaprolactone [0038].
In view of the teachings of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Smith et al. by forming the body of polycaprolactone a deformable polymer for conforming to the anatomy of the user.
With respect to claim 3, the combination of Smith et al./Roberts substantially discloses the invention as claimed.  Smith et al. further discloses the coupling means comprises a first opening or slot (706, fig.22) disposed proximate the left side edge and a second opening or slot (706, fig.22) disposed proximate the right side edge. 
With respect to claim 4, the combination of Smith et al./Roberts substantially discloses the invention as claimed.  Smith et al. further discloses one or more straps (702) coupled to the 
With respect to claim 5, the combination of Smith et al./Roberts substantially discloses the invention as claimed.  Smith et al. further discloses when the mask is worn by a user, the concave portion of the upper edge is disposed below the user's nose (as shown in fig.22).

Claim(s) 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton U.S. Publication No. (2004/0079374 A1) Smith et al. U.S. Publication No. (2013/0074845 A1).
With respect to claim 13, Thornton substantially discloses a kit for providing therapeutic relief and reducing redness and bumps associated with facial shaving, note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim;
 the kit comprising: a) a substantially flat sheet (abstract and [0004], custom fitted mask includes transitioning a mask blank including a thin sheet of deformable material from a non-deformable state into a deformable state) of polycaprolactone plastic, the sheet [0018, a mask blank may include, possibly in addition to one or more other materials, one or more of the polycaprolactone polymers having: i) two opposed, slightly tapered end portions (as shown in the reproduced image of fig.3 below); ii) and iii) an upper edge having a concave portion (14) disposed approximately half-way along a length of the upper edge; wherein the sheet can be molded to a user's face to create a rigid face mask [0022, while in a deformable state, the mask blank is brought in contact with the user's face, including at least a portion of the user's nose 
Thornton substantially discloses the invention as claimed except a generally straight lower edge.
Smith et al., however, teaches in an analogous art a facemask for treating a user's face, the user's face having a nose [0003], the molded face mask comprising: a) a rigid, polypropylene or polyethylene plastic material, for example but without limitation [0283];
i) two opposed, slightly tapered end portions (where elements 254 are located in fig.22); ii) a generally straight lower edge (where 260 is located in fig.10); and iii) an upper edge having a concave portion disposed approximately half-way along a length of the upper edge (where element 525 is located in fig.22). 
In view of the teachings of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the face mask of Thornton by incorporating a generally straight lower edge for supporting the chin of the user.


    PNG
    media_image1.png
    301
    285
    media_image1.png
    Greyscale

 
With respect to claim 14, the combination of Thornton/Smith et al. substantially discloses the invention as claimed except the sheet has a length of from about 10.5 inches to about 12.5 inches, a height of from about 4.5 inches to about 6.5 inches, and a width of from about 1/8 inch to about 3/16 inch.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the sheet of Thornton/Smith et al. having length of from about 10.5 inches to about 12.5 inches, a height of from about 4.5 inches to about 6.5 inches, and a width of from about 1/8 inch to about 3/16 inch for accommodating different sizes and anatomical features of the face of the user, as applicant appears to have placed no criticality on the claimed value [no discussion in Applicant’s specification discussing the criticality of the dimensions], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al./Roberts as applied to claim 1 above, and further in view of Anthony U.S. Publication No. (20150374945 A1).
With respect to claim 2, the combination of Smith et al./Roberts substantially discloses the invention as claimed except the face mask can be cooled or heated prior to applying to the user's face. 
Anthony however, teaches in [0072] a nose mask 2 is made from a thermoplastic sheet material deformable under the application of heat to conform to the contours of the face of a subject, which after cooling down retains the deformed shape and becomes rigid or semi-rigid. The nose mask comprises a thermoplastic composition containing polycaprolactone and polyurethane.
In view of the teachings of Anthony, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the facemask of Smith et al./Roberts that can be cooled or heated prior to applying to the user's face to conform to the contours of the face of a subject as to retains the deformed shape and becomes rigid or semi-rigid. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al./Roberts as applied to claim 1 above, and further in view of Scarberry et al. U.S. Patent No. (6,397,847 B1).
With respect to claim 6, Smith et al./Roberts substantially discloses the invention as claimed except the face mask is placed in a refrigerator for cooling prior to applying to the user’s face.
Scarberry et al. however, teaches a sealing for a mask, wherein the seal 218, preferably the patient contacting portion 32, is cooled so that the seal can be applied to a human without substantial discomfort or damage to the patient's tissue. Cooling can be accomplished, for example, by removing the seal from the heated liquid and allowing it to cool in the ambient air or in a chilled chamber, such as a refrigerator ([Col.2], lines 60-62).
In view of the teachings of Scarberry et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask of Smith et al./Roberts in like manner, after heating the mask, placing the face mask in a refrigerator, such that the mask can be applied to a human without substantial discomfort or damage to the patient's tissue.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton/Smith et al. as applied to claim 13 above, and further in view of Tsuei U.S. Publication No. (20120318273 A1).

Tsuei however teaches a facemask comprising elastic nonwoven sheet can have a color other than white or could have a pattern of multiple colors. Also, as shown in FIG. 2, the elastic nonwoven sheet can be imparted with a graphic. The term "graphic" means any design, shape, pattern, or picture that is visible on the face mask, and specifically includes text (e.g., including one or more alphanumeric symbol), pictorial images that include one or more pictures, and combination thereof (as shown in fig.2) and [0049].
In view of the teachings of Tsuei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify facemask of Thornton/Smith et al. by incorporating patterns on an outer surface of the sheet for providing enjoyment for the wearer [0049] of Tsuei.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786